
	
		II
		111th CONGRESS
		2d Session
		S. 3064
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 3, 2010
			Ms. Snowe (for herself,
			 Mr. Carper, and Ms. Collins) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide a credit for the production of energy from deep water offshore
		  wind.
	
	
		1.Short titleThis Act may be cited as the
			 Deepwater Offshore Wind Incentive Act
			 .
		2.Credit for production of energy from deep
			 water offshore wind
			(a)Production credit
				(1)In generalSubpart D of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new section:
					
						45R.Credit for production for deep water
				offshore wind
							(a)General ruleFor purposes of section 38, the deep water
				offshore wind production credit of any taxpayer for any taxable year is equal
				to the product of—
								(1)3.04 cents, multiplied by
								(2)the kilowatt hours of electricity—
									(A)produced by the taxpayer at a deep water
				offshore wind facility during the 10-year period beginning on the date the
				facility was originally placed in service, and
									(B)sold by the taxpayer to an unrelated person
				during the taxable year.
									(b)National limitation
								(1)In generalThe amount of credit which would (but for
				this subsection) be allowed with respect to any facility for any taxable year
				shall not exceed the amount which bears the same ratio to such amount of credit
				as—
									(A)the national megawatt capacity limitation
				allocated to the facility, bears to
									(B)the total megawatt nameplate capacity of
				such facility.
									(2)Amount of national limitationThe aggregate amount of national megawatt
				capacity limitation allocated by the Secretary under paragraph (3) shall not
				exceed 6,000 megawatts.
								(3)Allocation of limitationThe Secretary shall allocate the national
				megawatt capacity limitation in the following manner:
									(A)The Secretary shall allocate the first
				5,000 megawatts of the national megawatt capacity limitation to facilities by
				giving priority to facilities which will be placed in service at the earliest
				date.
									(B)The Secretary shall allocate the remaining
				megawatts of the national megawatt capacity limitation by taking into account
				the technology of the facility.
									(4)RegulationsNot later than 6 months after the date of
				the enactment of this section, the Secretary shall prescribe such regulations
				as may be necessary or appropriate to carry out the purposes of this
				subsection. Such regulations shall provide a certification process under which
				the Secretary, after consultation with the Secretary of Energy, shall approve
				and allocate the national megawatt capacity limitation.
								(c)Deep water offshore wind
				facilityFor purposes of this
				section—
								(1)In generalThe term deep water offshore wind
				facility means any facility which—
									(A)is owned by the taxpayer,
									(B)uses wind to produce electricity,
									(C)operates in 60 meters or more of
				water,
									(D)is located within the internal or
				territorial waters of the United States, and
									(E)is placed in service after the date of the
				enactment of this section and before January 1, 2030.
									(2)ExceptionsSuch term shall not include any facility
				if—
									(A)a credit has been allowed to such facility
				under section 45 for such taxable year or any prior taxable year,
									(B)a credit has been allowed with respect to
				such facility under section 46 by reason of section 48(a) for such taxable or
				any preceding taxable year, or
									(C)a grant has been made with respect to such
				facility under section 1603 of the American Recovery and Reinvestment Act of
				2009.
									(d)Other rules to applyRules similar to the rules of paragraphs
				(1), (3), (4), and (5) of section 45(e) shall apply for purposes of this
				section.
							(e)Inflation adjustment
								(1)In generalIn the case of any calendar year after
				2010, the 3.04 cent amount in subsection (a)(1) shall be adjusted by
				multiplying such amount by the inflation adjustment factor for the calendar
				year in which the sale occurs. If any amount as increased under the preceding
				sentence is not a multiple of 0.01 cent, such amount shall be rounded to the
				nearest multiple of 0.01 cent.
								(2)Inflation adjustment factorFor purposes of paragraph (1), the term
				inflation adjustment factor has the meaning given such term under
				section 45(e)(2)(B), except that calendar year 2010 shall be
				substituted for calendar year
				1992.
								.
				(2)Credit made part of general business
			 creditSection 38(b) of the
			 Internal Revenue Code of 1986 is amended—
					(A)by striking plus at the end
			 of paragraph (34),
					(B)by striking the period at the end of
			 paragraph (35) and inserting , plus, and
					(C)by adding at the end the following new
			 paragraph:
						
							(36)the deep water offshore wind production
				credit determined under section
				45R(a).
							.
					(3)Coordination with other benefits
					(A)Section 45 production creditSection 45(e) of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new paragraph:
						
							(12)Coordination with deep water offshore wind
				creditNo credit shall be
				allowed under subsection (a) with respect to any qualified facility described
				in subsection (d)(1) if a credit has been allowed to such facility under
				section 45J for such taxable year or any prior taxable
				year.
							.
					(B)Investment creditSubsections (B) and (C) of section
			 48(d)(5)(B) of such Code are each amended by inserting or section
			 45R after section 45.
					(C)GrantsSection 48(d)(1) of such Code is amended by
			 striking or section 45 and inserting , section 45, or
			 section 45R.
					(4)Clerical amendmentThe table of sections for subpart D of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following:
					
						
							Sec. 45R. Credit for production for deep water offshore
				wind.
						
						.
				(b)Option To elect investment credit in lieu
			 of production creditSection
			 48(a)(5)(C)(i) of the Internal Revenue Code of 1986 is amended by inserting
			 , or any deep water offshore wind facility (within the meaning of
			 section 45R) if such facility is placed in service before 2030 before
			 the period at the end.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to facilities placed in service after the date of the
			 enactment of this Act.
			
